       Case 1:19-cv-00753-JAP-CG Document 31 Filed 10/30/19 Page 1 of 8




 DAVID C. BENDER                           CHINYERE OSUALA
 EARTHJUSTICE                              (pro hac vice)
 3916 Nakoma Road                          EARTHJUSTICE
 Madison, WI 53711                         1625 Massachusetts Avenue, N.W.,
 dbender@earthjustice.org                  Suite 702
 Tel: 202-667-4500 ext. 5228               Washington, D.C. 20036
 Fax: 202-667-2356                         cosuala@earthjustice.org
                                           Tel: 202-797-5258
                                           Fax: 202-667-2356
 SARA GERSEN
 EARTHJUSTICE
 800 Wilshire Boulevard, Suite 1000
 Los Angeles, CA 90017
 sgersen@earthjustice.org
 Tel: 415-217-2005
 Fax: 415-217-2040

Attorneys for Plaintiffs

                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO
                                          )
 VOTE SOLAR, MICHAEL                      )
 EISENFELD, JAMES NEIDHART,               )
 JEFFREY NEIDHART, STEVEN                 )
 BAIR, NEIL TRIBBETT, JERRY               ) CASE NO. 1:19-cv-00753-JAP-CG
 KNUTSON, VICKIE SLIKKERVEER,             )
 THE COLISEUM, INC. (D/B/A THE            )
 COLOSSEUM GYM), DAVID                    )
 FOSDECK, STEPHEN ELLISON,                ) PLAINTIFFS’ SUPPLEMENTAL
 AND ERIN HOURIHAN,                       ) BRIEFING
                                          )
             Plaintiffs,                  )
                                          )
        v.                                )
                                          )
 CITY OF FARMINGTON, NEW                  )
 MEXICO, D/B/A FARMINGTON                 )
 ELECTRIC UTILITY SYSTEM,                 )
                                          )
             Defendant.


PLAINTIFFS’ SUPPLEMENTAL BRIEFING
Vote Solar et al. v. City of Farmington
        Case 1:19-cv-00753-JAP-CG Document 31 Filed 10/30/19 Page 2 of 8




       Plaintiffs Vote Solar, Michael Eisenfeld, James Neidhart, Jeffrey Neidhart,

Steven Bair, Neil Tribbett, Jerry Knutson, Vickie Slikkerveer, The Coliseum, Inc.,

David Fosdeck, Stephen Ellison, and Erin Hourihan submit this brief in response to

the Court’s Letter to Counsel dated October 25, 2019. The Court’s letter asks the

parties to “address whether Plaintiffs’ claim is an ‘implementation challenge’ under

16 U.S.C. § 824a-3(h)(2)(B) or an ‘as-applied’ challenge under 16 U.S.C. § 824a-3(g).”

       This case presents an “implementation challenge” under 16 U.S.C. § 824a-

3(h)(2), and not an “as-applied challenge.” The Public Utility Regulatory Policies

Act (“PURPA”) provides two general causes of action, which courts have labeled

“implementation” and “as-applied” challenges. See e.g., Exelon Wind 1, L.L.C. v.

Nelson, 766 F.3d 380, 388 (5th Cir. 2014). An “implementation” claim under 16

U.S.C. § 824a-3(h)(2) rests in the federal district courts, while an “as-applied”

challenge is brought in a state court. 1




1While some cases assert that federal courts have “exclusive” jurisdiction over
implementation claims, that language is imprecise. PURPA did not displace the authority
of state courts to determine whether a state regulator or utility has lawfully implemented
PURPA. See Tafflin v. Levitt, 493 U.S. 455, 459–60 (1990) (there is a “deeply rooted
presumption in favor of concurrent state court jurisdiction” that must be affirmatively
rebutted). Rather,PURPA’s “implementation” cause of action under 16 U.S.C. § 824a-
3(h)(2) is limited to federal district courts. A state court asked to determine whether a
regulator or utility violated PURPA must rely on jurisdiction under state law; when it has
such jurisdiction, a state court is not precluded from determining whether a state regulator
or utility’s implementation complies with PURPA. See e.g., Smith Cogeneration Mgmt. Inc.
v. Corp. Comm’n & Pub. Serv. Co. of Okla., 1993 OK 147 ¶ 25, 863 P.2d 1227, 1241 (hearing
a challenge to a state regulation as violating PURPA and federal regulations).

PLAINTIFFS’ SUPPLEMENTAL BRIEFING
Vote Solar et al. v. City of Farmington
                                                                                           2
        Case 1:19-cv-00753-JAP-CG Document 31 Filed 10/30/19 Page 3 of 8




       Courts distinguish an “as-applied” claim heard only in state court from an

“implementation” claim that can be heard by a federal district court based on

whether a plaintiff challenges conduct as “unlawful, as it applies to or affects an

individual petitioner,” or unlawful as it broadly applies to all similarly situated

power producers. Exelon Wind 1, 766 F.3d at 390–91; Power Res. Grp., Inc. v. Pub.

Util. Comm’n of Tex., 422 F.3d 231, 235 (5th Cir. 2005) (“An implementation claim

involves a contention that the state agency ... has failed to implement a lawful

implementation plan under § 824a–3(f) of the PURPA, whereas an ‘as-applied’ claim

involves a contention that the state agency's ... implementation plan is unlawful, as

it applies to or affects an individual petitioner.” (internal quotes omitted)); Allco

Renewable Energy Ltd. v. Mass. Elec. Co., 208 F. Supp. 3d 390, 396 (D. Mass., 2016)

(“An implementation claim is a claim that a state agency has failed to implement

FERC's PURPA regulations or has implemented them in a way that is inconsistent

with FERC's regulations … Meanwhile, an as-applied claim challenges the

application of a state agency's rules to an individual petitioner.”); Occidental Chem.

Corp. v. La. Pub. Serv. Comm’n., 494 F. Supp. 2d 401, 410–11 (M.D. La. 2007)

(finding an implementation claim when the plaintiffs allege that the defendant’s

failure to implement applied to a “broad scope of entities” rather than an

“individual petitioner”); Mass. Inst. of Tech. v. Mass. Dep’t of Pub. Utils., 941 F.

Supp. 233, 238 (D. Mass. 1996) (finding claim to be an “as-applied” claim after



PLAINTIFFS’ SUPPLEMENTAL BRIEFING
Vote Solar et al. v. City of Farmington
                                                                                        3
        Case 1:19-cv-00753-JAP-CG Document 31 Filed 10/30/19 Page 4 of 8




characterizing it as a dispute about the application of a charge to a single

customer); Windway Techs., Inc. v. Midland Power Coop., 696 N.W.2d 303, 308

(Iowa 2005) (dispute “clearly falls in the category of an implementation, not an

application, issue” because “[t]he plaintiffs challenge [the utility’s] tariff, not [its]

application of the tariff to particular customers.”).

       This Court recently applied the same test to distinguish between

“implementation” and “as-applied” challenges. In Great Divide Wind Farm 2 LLC

v. Aguilar, et al., Judge Browning noted that implementation claims involve “attack

rules or practices of general applicability for violating PURPA or the FERC

regulations”, whereas an “as-applied” claim asserts that the application of a rule or

practice to an individual party is unlawful or incorrect. Case No. CIV 19-0099-JB-

CG, 2019 WL 2144829, *15–*16 (D.N.M. May 16, 2019); see also id. at *20–*21

(dismissing the plaintiff’s complaint focused on an agency order “as it applies to

them” but allowing the plaintiff to re-file with a claim that the agency failed to

implement a lawful plan).

       In this case, Plaintiffs seek an order requiring the Defendant to correctly

implement the requirement to charge all qualifying facilities (i.e., customers who

generate with renewable generation) rates that are “just and reasonable … in the

public interest” and that are not discriminatory “in comparison to rates for sales to

other customers served by the electric utility.” 18 C.F.R. § 292.305(a); Compl. p. 15



PLAINTIFFS’ SUPPLEMENTAL BRIEFING
Vote Solar et al. v. City of Farmington
                                                                                            4
        Case 1:19-cv-00753-JAP-CG Document 31 Filed 10/30/19 Page 5 of 8




(Aug. 16, 2019), ECF No. 1. That includes declaring that Defendant fails to

implement the non-discriminatory rate requirement by imposing its “Standby

Service Rider” tariffs on any customer, and an injunction against charging those

tariffs to any customer. Compl. ¶ 42 (Aug. 16, 2019), ECF No. 1. That is, Plaintiffs

challenge the practice of applying the tariffs, generally, not the specific application

to any individual petitioner. That is a prototypical “implementation” claim. See

e.g., Exelon Wind 1, 766 F.3d at 393 (general challenge to a rule and request for

declaration applicable to all Qualifying Facilities is an implementation challenge);

Power Res. Grp., Inc. v. Pub. Util. Comm’n of Tex., 422 F.3d at 235. Courts have

routinely held that a complaint that a regulator or unregulated utility failed to

comply with PURPA when setting rates applicable to multiple customers is an

“implementation” claim. Conn. Valley Elec. Co. v. FERC, 208 F.3d 1037, 1043 (D.C.

Cir. 2000) (state commission approval of a rate that does not conform to FERC’s

avoided cost regulation is a failure to implement claim for federal district court);

N.Y. State Elec. & Gas Corp. v. FERC, 117 F.3d 1473, 1476 (D.C. Cir. 1997) (“The

failure of a state commission to ensure that a rate does not exceed a utility’s avoided

cost is a failure to comply with a regulation implementing the PURPA … The

alleged failure of the PSC to set the contested rates at NYSEG’s avoided cost would

ordinarily be challenged through an enforcement action brought in district court

under § 210(h).”); Occidental Chem. Corp., 494 F. Supp. 2d at 408–09. Thus, as



PLAINTIFFS’ SUPPLEMENTAL BRIEFING
Vote Solar et al. v. City of Farmington
                                                                                          5
        Case 1:19-cv-00753-JAP-CG Document 31 Filed 10/30/19 Page 6 of 8




Judge Browning noted in Great Divide, “[w]here a plaintiff sues a nonregulated

electric utility, a claim that the electric utility’s rate schedules and calculations

violate PURPA is an as-implemented claim.” 2019 WL 2144829, *16 n.12 (citing

Swecker v. Midland Power Coop., 2013 WL 11311233, *4 (S.D. Iowa Dec. 30, 2013);

ConocoPhillips Co. v. Dep’t of Water & Power, City of Los Angeles, Case CV 07-

5742, 2008 WL 11422174, at *3–4 (C.D. Cal. June 20, 2008)).

       In an analogous case to this one, the Central District of California

determined that a claim that a utility’s rates were discriminatory and contrary to

18 C.F.R. § 292.304(a)–precisely Plaintiffs’ complaint in this case–constitutes an

“implementation” claim. ConocoPhillips, 2008 WL 11422174, *3. The court noted

that a challenge to rates as contrary to 18 C.F.R. § 292.305–especially when the rate

is assigned to a class of customers not just to a single plaintiff’s operation–

constitutes an “implementation” claim appropriate for federal court. Id. at *3–*4.

That is exactly the claim Plaintiffs bring here. Plaintiffs challenge Defendant’s

“Standby Service Rider” rates for sale of electricity to all customers who own

renewable energy generation. For the reasons relied upon by the ConocoPhillips

case and reiterated in Judge Browning’s recent Great Divide case, this federal court

has jurisdiction over Plaintiffs’ claims.




PLAINTIFFS’ SUPPLEMENTAL BRIEFING
Vote Solar et al. v. City of Farmington
                                                                                        6
        Case 1:19-cv-00753-JAP-CG Document 31 Filed 10/30/19 Page 7 of 8




                                              Conclusion

       Plaintiffs bring an “implementation” claim pursuant to 16 U.S.C. § 824a-

3(h)(2) based on Defendant’s “Standby Service Rider” tariffs applicable to all similar

self-generating customers. This Court has jurisdiction over that claim.


DATED: October 30, 2019.


                                          Respectfully submitted,

                                          /s/ David C. Bender
                                          DAVID C. BENDER
                                          Earthjustice
                                          3916 Nakoma Road
                                          Madison, WI 53711
                                          dbender@earthjustice.org
                                          Tel: 202-667-4500 ext. 5228/Fax: 202-667-2356

                                          SARA GERSEN
                                          Earthjustice
                                          800 Wilshire Boulevard, Suite 1000
                                          Los Angeles, CA 90017
                                          sgersen@earthjustice.org
                                          Tel: 415-217-2005/Fax: 415-217-2040

                                          CHINYERE OSUALA
                                          (pro hac vice)
                                          Earthjustice
                                          1625 Massachusetts Avenue, N.W., Suite 702
                                          Washington, D.C. 20036
                                          cosuala@earthjustice.org
                                          Tel: 202-797-5258/Fax: 202-667-2356

                                          Attorneys for Plaintiffs




PLAINTIFFS’ SUPPLEMENTAL BRIEFING
Vote Solar et al. v. City of Farmington
                                                                                          7
        Case 1:19-cv-00753-JAP-CG Document 31 Filed 10/30/19 Page 8 of 8




                                 CERTIFICATE OF SERVICE


I hereby certify that on October 30, 2019, I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system that will send notification of such filing to

all counsel of record.


                                               /s/ David C. Bender
                                               David C. Bender




PLAINTIFFS’ SUPPLEMENTAL BRIEFING
Vote Solar et al. v. City of Farmington
                                                                                       8
